Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3 and 6-35 are allowed.
The following is an examiner’s statement of reasons for allowance: As to claim 1, the prior art of record, such as Minaberry (EP 0324 703), fails to show or suggest the drill assembly that includes only one drill and a displacement unit, wherein: the displacement unit includes a guide unit and a channel unit, where the channel unit includes a guide channel, and said guide unit includes one or more guides adapted to engage with said guide channel, said guide channel being a circumferential channel that follows a wave or wave like path; and the drill is releasably or permanently attached to the displacement unit such that when the drill is attached to, and engaged with, the displacement unit, in operation the drill oscillates along its longitudinal axis as specifically called for in the claim.  As applicant points out in the response of 3/22/21, in Minaberry, the drill does not oscillate / reciprocate. Instead, it is the surrounding collar which oscillates as the drill rotates.  As such, claim 1 distinguished over Minaberry.  Applicant discloses that such oscillation via the displacement unit facilitates drilling and compaction of ground piles.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043.  The examiner can normally be reached on Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



FLL